MARVIN, District Judge.
This schooner, laden with cotton and molasses, got ashore on the North Key Flats, one of the Tortugas Shoals. Three smacks, carrying 20 men, went to her assistance. They found the master employed in staving his deck load of molasses to lighten the vessel. She was lying easy, but surrounded with intricate and extensive shoals. On the arrival of the smacks, the master ceased the business of staving the casks of molasses, and the next morning forty barrels of molasses were put on board one of the smacks, and, sail being made she went off the reef into deep water, by an inner channel, known to the salvors, but unknown to the master. Considerable skill and good judgment were displayed by the salvors in managing the sails to get the vessel clear of the shoals, and by subsequently piloting the vessel through the channel out to sea. The master could have got the vessel afloat by throwing overboard the forty barrels of molasses, but he could not have got her out of her difficulties without a pilot The chief value of the service consists in the piloting, which very likely has been the means of saving vessel and cargo. The value of the vessel may be estimated at $S,000, and the cargo at $25,000. I think $3.200 is a reasonable salvage. It is therefore ordered and decreed that the sum of $3,200 be allowed the libel-lants in full compensation for their services rendered in saving said vessel and cargo, and that upon the payment thereof, and the costs and expenses of this suit, the marshal restore said vessel and cargo to the master thereof, for and on account of whom it may concern; that the wharfage, storage and other bills be examined, and allowed by the court among the expenses.